Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2017

                           No. 04-16-00723-CV & 04-16-00738-CV

                       FE EXPRESS, LLC and Francisco Javier Bernal,
                                     Appellant

                                               v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER

        Appellants’ motion for extension of time to file their reply brief is granted. We
order the reply brief due July 28, 2017.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk